DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, with respect to the rejection of claim 3, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Karikomi (US Patent Publication Number 2016/0142689 A1).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Karikomi (US Patent Publication Number 2016/0142689 A1) in view of Ueda (US Patent Publication Number 2013/0141792 A1) 
With regards to independent claim 3, Karikomi teaches a vehicle display device comprising (Fig. 8): a display unit  (130) that is mounted on a vehicle and displays information relating to the vehicle (¶0118); a surrounding face (132 +133) that surrounds the display unit as a face opposing a viewing position for viewing the display unit;  and a resin molded product  (¶ 0122 that is located between a light source part (120) included in the display unit (130) and the viewing position (M), wherein the resin molded product that is provided on a standing face1 projecting from an edge portion of the surrounding face along an alignment direction of the light source part (120) and the viewing position (M), wherein the resin molded product is provided on a standing face projecting from an edge portion of the surrounding face (132 to 133 the examiner is considering the edge) along an alignment direction of the light source part and the viewing position, and the resin molded product comprises a surface of resin molded product on which a plurality of fine irregularities (see the two convex portions 132 on 130) are molded, the standing face is inclined between the light source and the viewing position2 Karikomi fails to teach the fine irregularities having surface roughness of equal to or larger than 1.0 µm and equal to or smaller than 10.0 µm. As a common improvement, Ueda discloses a resin molded product applied to a vehicle display device mounted on a vehicle (¶ 0004, lines 4-8), the resin molded product comprising: a surface of the resin molded product on which a plurality of fine irregularities are molded (see Fig. 1), the fine irregularities having surface roughness (“Roughness enhancement material”) of equal to or larger than 1.0 µm and equal to or smaller than 10.0 µm (¶0017) and an array pitch of equal to or larger than 3.0 µm and equal to or smaller than 18.0 µm (¶0017), the standing face is configured to reduce reflection of light incident on the standing face from the light source part so as to lower gloss of the standing face (¶0079).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a resin molded product, as taught by Karikomi, to have a plurality of fine irregularities, as taught by Ueda, for the purpose of having an article having a low gloss (glossiness) can be molded without depending on the type of a molding resin (¶0078).
With regard to independent claim 4, Karikomi teaches a vehicle display device comprising (See Fig. 8): a display unit (130) that is mounted on a vehicle and displays information relating to the vehicle (¶ 0118); and for viewing the display unit (130); a surrounding face (132+133) that surrounds the display unit as a face opposing a viewing position for viewing the display unit; and a resin molded product that is located between a light source part (120) included in the display unit (¶ 0123) and the viewing position (M), wherein the resin molded product that is provided on a standing face projecting from an edge portion of the surrounding face (132+133) along an alignment direction of the light source part (120) and the viewing position (M), wherein the resin molded product is provided on a standing face projecting from an edge portion of the surrounding face  along an alignment direction of the light source part and the viewing position, and the resin molded product has a surface of resin molded product on which a plurality of fine irregularities are molded (see the two convex portions 132 on 130) are molded, the standing face is inclined between the light source and the viewing position3, Karikomi  fails to teach the fine irregularities having surface roughness of equal to or larger than 1.0 µm and equal to or smaller than 10.0 µm.  As a common improvement, Ueda discloses a resin molded product applied to a vehicle display device mounted on a vehicle (¶ 0004, lines 4-8), the resin molded product comprising: a surface of the resin molded product on which a plurality of fine irregularities are molded (see Fig. 1), the fine irregularities having surface roughness (“Roughness enhancement material”) of equal to or larger than 1.0 µm and equal to or smaller than 10.0 µm (¶0017) and an array pitch of equal to or larger than 3.0 µm and equal to or smaller than 18.0 µm (¶0017), the standing face is configured to reduce reflection of light incident on the standing face from the light source part so as to lower gloss of the standing face (¶0079).
Karikomi  and Ueda fail to explicitly teach wherein the resin molded product has a surface on which a plurality of fine irregularities causing a gloss value at an incident angle of 85° to be equal to or lower than 2 are molded. However in ¶0079 Ueda teaches “the incident light is reflected by the fine surfaces with recesses and projections of the inner surfaces of gloss control recesses and becomes diffused light….Since a lot of "gloss control recesses having fine surfaces with recesses and projections on inner surfaces" as mentioned above are formed on the surface of the molded article, the glossiness of the whole synthetic resin molded article is reduced.” 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a resin molded product, as taught by Ueda, to have a plurality of fine irregularities causing a gloss value at an incident angle of 85° to be equal to or lower than 2, for the purpose of having an article having a low gloss (glossiness) can be molded without depending on the type of a molding resin (¶0078).
With regards to claim 6, as referenced above, Karikomi  fails to teach fine irregularities have a surface roughness of equal to or larger than 1.4 µm and equal to or smaller than 3.0 µm and an array pitch of equal to or larger than 4.0 µm and equal to or smaller than 13.0 µm. In a related endeavor, Ueda discloses the fine irregularities have a surface roughness of equal to or larger than 1.4 µm and equal to or smaller than 3.0 µm and an array pitch of equal to or larger than 4.0 µm and equal to or smaller than 13.0 µm (¶0017) the standing face is configured to reduce reflection of light incident on the standing face from the light source part so as to lower gloss of the standing face (¶0079).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a resin molded product, as taught by Karikomi and Ueda, to have a plurality of fine irregularities, as taught by Ueda for the purpose of having an article having a low gloss (glossiness) can be molded without depending on the type of a molding resin (¶0078).
Claim 3, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Karikomi (US Patent Publication Number 2016/0142689 A1) in view of Ueda (US Patent Publication Number 2013/0141792 A1) and in further view of Behrends (US patent Number 2009/0205560 A1).
With regards to claim 8, as referenced above, Karikomi teaches a resin molded product (40).  Karikomi fails to teach comprises a plurality of dial plates. In a related endeavor, Behreneds teaches a molded product comprises a plurality of dial plates (¶0028 and Fig. 2b) wherein the standing face (3) is separated from the dial plates in a direction from the light source and the viewing position (“dial face is surround by the standing face 3 and in Fig. 2b it shows 2 different plates), and wherein the standing face comprises a greater surface area than surface areas of the dial plates facing the viewing position (See Fig. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to provide a resin molded product, as taught by Karikomi, Ueda, with the standing face, as taught by Behrends, for the purpose of providing a display that is easily legible both in daylight and at night (¶0006)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOURNEY F SUMLAR/Examiner, Art Unit 2872                                                                                                                                                                                                        12 February 2021


/RICKY L MACK/Supervisory Patent Examiner, Art Unit 2872                                                                                                                                                                                                        
 






    
        
            
    

    
        1 ¶ 0122 states “resin-made plate having translucency, and is formed in a shape of a plate having a constant thickness on which the convex portion 132 is formed”
        2 Display 130 is inclined with respect to the view position M. 130 includes the standing face portions 132/133.
        3 Display 130 is inclined with respect to the view position M. 130 includes the standing face portions 132/133.